Via CM/ECF and FACSIMILE                       November 6, 2019
Honorable Sandra J. Feuerstein
United States District Judge
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722
Telephone: (631) 712-5630
Facsimile: (631) 712-5636

       Re:    Notice of Settlement and Request to Cancel Conference
              Mantikas v. Kellogg Co., No. 2:16-cv-02552-SJF-AYS (E.D.N.Y.)

Dear Judge Feuerstein:

        My firm, along with co-counsel, represents plaintiffs Kristen Mantikas, Kristin Burns,
and Linda Castle. Counsel for defendant Kellogg Co. – Dean Panos of Jenner & Block LLP –
has reviewed this submission and agrees to its content and the relief it seeks.

       The parties have settled this matter and are finalizing the settlement documents.
Accordingly, the parties respectfully request that the case management conference scheduled for
before Your Honor for 11:15 a.m. on November 14, 2019 be taken off calendar.

                                               Respectfully submitted,



                                               Michael R. Reese

Cc:    All counsel of record, via CM/ECF
